Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 1 of 13°

FAX or Internet

UNITED STATES DISTRICT COURT

for the
District of Arizona
In the Matter of the Search of
A black/silver Ruger 9MM pistol,
Serial Number 863-11951 Case No. 21-4235mb
)
)

ELECTRONICALLY ISSUED SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer.

An electronic application by a federal law enforcement officer for the government requests the search
of the following person or property located in the District of Arizona
(identify the person or describe thé property to be searched and give its location): A black/silver Ruger 9MM pistol, Serial
Number 863-11951, currently held in safekeeping/evidence at the Colorado Indian Tribes Police

‘Department, 26600 Mohave Road, Parker, Arizona.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal: See Attachment A.

YOU ARE COMMANDED to execute this warrant on or before
August 24, 2021

 

(nat to exceed 14 days)

[X]in the daytime 6:00 a.m. to 10 p.m. [at any time in the day or night as J find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the search warrant and a receipt for the property
taken to the person-from whom, or from whose premises, the property was taken, or leave a search warrant copy and
receipt at the place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Any Magistrate Judge in Flagstaff, Arizona
(Name)

[ fi ind that immediate notification may have an adverse result as specified in 18 U.S.C. § 3103a (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) for days (not to exceed 30

[| until, the facts justifyin

Date and Time Issued: Viefer at - Paw LD,
Cae

City and State: Flagstaff, Arizona Camille D. Bibles, United States Magistrate Judge

 
 
 

 

Judge's Signature

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 2 of 13

 

Return

 

Case No.: 41-4235mb Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

Date:

 

Executing Officer's Signature

 

Printéd Name and Title

 

 

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 3 of 13

ATTACHMENT 5
THINGS TO BE SEARCHED-FOR AND SEIZED
The pistol will be sent to the FBI Laboratory and searched for any possible
deoxyribonucleic acid (DNA) evidence linking it to the victim, JS. That is, any
DNA evidence (e.g., blood, tissue, hair) located on the pistol will be compared to

DNA standard(s) obtained from JS.

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 4 of 13

FAX or Internet

UNITED STATES DISTRICT COURT

for the
District of Arizona
In the Matter of the Search of:
A black/silver Ruger 9MM pistol, )
Serial Number 863-11951 ) Case No. 21-4235mb
)
)

(Original To Be Filed With Court)

ELECTRONIC APPLICATION FOR SEARCH WARRANT

I, the undersigned, a federal law enforcement officer, request an electronic search warrant and state under
penalty of perjury that I have reason to believe that on and within the following person or property: A
black/silver Ruger 9MM pistol, Serial Number 863-11951, currently held in safekeeping/evidence at the
Colorado Indian Tribes Police Department, 26600 Mohave Road, Parker, Arizona.

 

locatedinthe _ District of Arizona , there is now concealed:
See Attachment A.
The basis for the search under Fed. R. Crim. P. 41(c) i is:
[x] X jevidence ofa crime;

[| contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing.a crime;
[| a person to be arrested or:a person who is unlawfully restrained.

The search is related to a violation of:

 

Code Sections Offense Descriptions
18 USC 113 (a)(3) Assault With A Dangerous Weapon

The application is based upon the following facts: —
Continued on, the attached sheet (see attached Affidavit).

[] Delayed notice of ___ days (give exact ending date if more than 30 days) days:
is requested undér 18 U.S.C, § 3103a, the basis of which is set forth on the 5 ached sheet.

Reviewed by: /s AUSA Paul Stearns 7 > ty
Pursuant to 28 U.S.C. §1746(2), I declare under penalty L f

 

of perjury that the foregoing is true and correct. ’ Applicani's eae
Executed on _Atigust 10, 2021 Donald Ferreira, Special Agent, FBI

 

   

 

Printed Name and Title
"le,

x Sworn by Telephone
Date/

Time: AvévST {c, AORN at IZ: $2pn

  

Judge's Signature

City and State: Flagstaff, Arizona Camille D, Bibles, United States Magistrate Judge
Printed Name and Title

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 5 of 13

ATTACHMENT A
THINGS TO BE SEARCHED FOR AND SEIZED
The pistol will be sent to the FBI Laboratory and searched for any possible
deoxyribonucleic acid (DNA) evidence linking it to the victim, JS. That is, any
DNA evidence (e.g., blood, tissue, hair) located on the pistol will be compared to

DNA standard(s) obtained from JS.

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 6 of 13

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

ELECTRONICALLY SUBMITTED REDACTED AFFIDAVIT |

I, FBI Special Agent Donald Ferreira, state under oath as follows:

1. Your affiant is employed as a Special Agent (SA) of the Federal Bureau
of Investigation (FBI), and has been so employed since September 2015. Your
affiant has more than five years of experience as a sworn law enforcement officer
and over 13 yéars of law enforcement and federal government service. Your affiant
is currently assigned to the FBI Phoenix Division, Lake Havasu City Resident
Agency, and is charged with the investigation of crimes occurring on (among other
places) the Colorado River Indian Tribes (CRIT) Indian Reservation. Your
affiant’s duties include the investigation of violent crimes occurring within Indian |
Country within the District of Arizona.

2. The information contained in this affidavit is based upon your affiant’s
personal knowledge, training, experience, as well as information provided by other
law enforcement officers and witnesses including those listed herein. Your affiant
has not included every fact known to him concerning this investigation. Your
affiant has only set forth the facts necessary to establish probable cause to support

issuance of the requested search warrant.

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 7 of 13

Background/Introduction

3. This case involves an assault with a dangerous weapon that occurred
on or about July 28, 2021, in Parker, Arizona, on the Colorado River Indian Tribes
(CRIT) Indian Reservation, Indian Country, in the District of Arizona. The victim,
JS, isan Indian. He isan enrolled member ofthe CRIT. The suspect, Joshua Isaac
Martinez, is also an Indian and an enrolled member of the CRIT. According to the
United States Department of Interior, Bureau of Indian Affairs (BIA) Federal
Register, the CRIT is a federally recognized Indian tribe, which is eligible to receive .
services from the BIA.

4. In short, on July 28, 2021, CRIT Police Department (CRITPD) police
officers responded to a call for service at the Parker Indian Health Services (IHS),
located in the vicinity of 12033 West Agency Road, Parker, Arizona 85344,
regarding a victim, referred to as “JS,” who had a significant laceration to his head.
Upon their arrival, JS was conscience and was able to communicate to the officers
that he had just been assaulted by an individual he knew as Joshua Isaac Martinez
(Martinez). JS explained that he had been standing outside a family member’s
residence in Parker, Arizona, and, at approximately 6:00 p.m., Martinez drove up in
a maroon Dodge Caravan. He then walked up to JS outside the residence.
Martinez told JS that JS owed Martinez some money. JS did not understand what
Martinez was talking about, and JS responded back that he did not owe Martinez any

money. Martinez then struck JS on his head with a pistol (a dangerous weapon).
2

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 8 of 13

As JS stumbled to the ground, Martinez told JS that if JS did not have the money
within two days, Martinez was going to come back and put a hole in JS.

5. This affidavit is in support of an application for a search warrant to seize
and search a Ruger 9MM pistol, serial number 863-11951, for DNA evidence related
to the assault on JS in violation of Title 18, United States Code, Section 113(a)(3)
and 1153. The things to be searched for and seized are specifically described in
Attachment A.

Investigation

6. ‘On July 28, 2021, at about 6:40 p.m. your affiant received a call from
CRITPD Criminal Investigator (CI) Charlie Solano regarding a victim he had just
interviewed, identified as “JS,” who was beirig treated at the Parker IHS hospital for
a head injury he had just sustained from an assault. CI Solano said that JS received
multiple stitches for a head laceration. The injuries occurred during an assault that
occurred at approximately 6:00 p.m. CI Solano indicated that he interviewed JS at
about 6:20 p.m.

7. JS provided the following information to CI Solano:

a. JS reported that he had previously gone to CB’s residence on
Little Road in Parker, Arizona. JS explained to CI Solano that CB was a family
relative.

b. While JS was just outside the residence, an individual JS knew

to be Joshua Isaac Martinez (Martinez) drove up in a maroon Dodge Caravan. He
3

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 9 of 13

then walked up and told JS that he owed Martinez some money. JS, who said he
did not understand was Martinez was talking about, told Martinez that he did not
owe him any money. Martinez then struck JS on the head with a pistol, which
Martinez had been holding in his hand. JS stumbled to the ground. Martinez told
JS that if JS did not have the money within two days, Martinez was going to come |
back and put a hole in JS.

c. JS realized he was bleeding profiisely, and he covered his head
with a white cloth to help stop the bleeding. JS went to the side of the residence, got
in his vehicle, and drove himself to the hospital. JS transported himself to the Parker.
THS hospital to receive treatment for his injury.

d. After he was hit by Martinez, JS observed Martinez flee the area
in the maroon Dodge Caravan. . _

e. JS said the assault occurred at about 6:00 p.m. that day.

8. CI Solano informed other CRITPD officers of the description of the
suspect vehicle. A short while later, at about 6:34 p.m., CRITPD Police Officers
Brandi Bales and Gerardo Varela observed a maroon-colored Dodge Caravan, which
matched the description of the véhicle Martinez had left in, driving toward Mochem,
a known living community located in Parker, Arizona. Officers Bales and Varela
were in separate cars but were driving in close proximity to each other when they
observed the maroon Dodge Caravan. The officers conducted a stop on the Dodge

Caravan, which was bearing Arizona license plate NLA8AC. (According to
4

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 10 of 13

information from the Arizona Department of Motor Vehicles, that vehicle is
registered to Martinez.) Officer Varela identified the owner and driver of the
vehicle to be Joshua Isaac Martinez. No one else was in the vehicle at the time of the
stop. After a short interaction with Martinez, Officers Varela and Bales arrested
Martinez for the assault on JS. Martinez was taken into custody on tribal charges.
| 9. | According to CI Solano, subsequent to the arrest, CRITPD police
officers searched Martinez and located a Ruger 9MM pistol tucked in his waistband.
The pistol was black, and its serial number is 860-46852. Jt was seized as evidence
by CRITPD. Your affiant further spoke with both Officer Varela and Officer Bales,
and your affiant learned that Officer Varela had observed a pistol tucked in
Martinez’s waistband.

10. A search/inventory of the Dodge Caravan was also conducted by thé
CRITPD officers. The officers located a second Ruger 9MM pistol, black and
silver in color, bearing serial number 863-11951, in the Dodge Caravan. It was.
located between the driver’s seat and passenger’s seat. A third firearm, described as
an AK47 pistol, as well as multiple magazines and multiple rounds of ammunition,
was also located in the vehicle. The items were removed incident to a
search/inventory. search of the vehicle. Per CRITPD policy, CRITPD officers
removed the firearms and ammunition brought the firearms and ammunition back to

the CRITPD. The vehicle was towed to a local tow yard located in Parker, Arizona.

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 11 of 13

11. CY Solano transported both of the Ruger 9MM pistols to the Parker IHS .
hospital. CI Solano met with JS and asked him he would be able to identify the
pistol that he was struck with by Martinez. JS informed CI Solano that he believed.
he would be able to do so. CI Solano showed JS the Ruger 9MM pistol, black in
color, bearing Serial Number 860-46852. JS informed CI Solano that the black
Ruger 9MM pistol, serial number 860-46852, was not the pistol he was struck with.
CI Solano then showed JS the black/silver Ruger 9MM pistol, serial number 863-
11951. JS identified that it was the pistol he was struck with by Martinez.

Things To Be Seized and Searched

12. Based on your affiant’s training and experience as a law enforcement
officer, it is known that evidence — including trace evidence such as skin cells, blood,
hair (being DNA evidence), and fibers — can be transferred and/or deposited to items
used by a suspect in an assault. For example, DNA evidence may be left on a
weapon by its possessor when the item is handled. Similarly, if a suspect strikes a
person with a weapon (e.g., knife, gun, bludgeon), DNA evidence (e.g., skin cells,
blood, and/or hair) can be transferred to the weapon from the victim. While
sometimes DNA evidence is clearly visible, it often requires observation and
analysis by forensic technicians in a laboratory setting to detect, analyze, and/or
compare.

13. In this case, your affiant is seeking a search warrant, out of an

abundance of caution, to seize and search the black/silver Ruger 9MM pistol, serial
6

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 12 of 13

number 863-11951, for DNA evidence related to the assault described above. In
that regard, the pistol will be sent to the FBI Laboratory and searched for any
possible deoxyribonucleic acid (DNA) evidence linking it to the victim, JS. That
is, any DNA located on the pistol will be compared to DNA standard(s) obtained
from JS. See also Attachment A.

14. On August 9, 2021, your affiant obtained two buccal swabs (DNA
standards) from JS’s mouth to.compare to any DNA located on the pistol described
above. -

15. It is anticipated that the search warrant will be executed at the CRITPD,
located at 26600 Mohave Road, Parker, Arizona, 85344. The pistol will be taken
into FBI custody and sent to the FBI Laboratory located in Quantico, Virginia, for
further inspection, analysis, and testing.

Conclusion

14. Based upon your affiant’s training, experience, and observations, your
affiant submits that there is probable cause to believe that violations of federal law
have occurred and that there is evidence of those violations, specifically Title 18,
United States Code, Sections 113(a)(3) and 1153, on the pistol in question.

MIT

 
Case 3:21-mb-04235-CDB Document1 Filed 08/10/21 Page 13 of 13

15, Your affiant requests that a search warrant be issued to search for the
pistol and the things described in Attachment A.

Pursuant to 28 U.S.C. § 1746(2), I declare under penalty of perjury that
the foregoing is true and correct.

Executed on: Avéust 10,2021 ‘1D Mf Ko

Donald Ferreira
Special Agent, FBI

xX Sworn by Telephone

Date/Time: fea st / 7, 2e7/ a t [e- sep vq

 

 

Camille D, Bibles ‘
United States Magistrate Judge

 
